Case: 14-11032   Date Filed: 04/08/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11032
                         Non-Argument Calendar
                       ________________________

                        Agency No. A086-978-329



WALTER JOSE RUIZ,

                                                                       Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (April 8, 2015)


Before HULL, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:
                 Case: 14-11032       Date Filed: 04/08/2015        Page: 2 of 4


       Walter Jose Ruiz, a native of Nicaragua, seeks review of the Board of

Immigration Appeals’ (“BIA”) final decision affirming the Immigration Judge’s

(“IJ”) removal order. The IJ found, and the BIA agreed, that Ruiz was removable,

pursuant to the Immigration and Nationality Act (“INA”) § 237(a)(2)(B)(i), 8

U.S.C. § 1227(a)(2)(B)(i), based on Ruiz’s Florida conviction for possession of

cocaine. On appeal, Ruiz argues that his cocaine possession conviction does not

qualify as a removable offense. After review, we deny the petition for review. 1

       As a threshold matter, we note that, although we lack jurisdiction to review a

final removal order against an alien who has committed a controlled substance

offense, we retain jurisdiction to review Ruiz’s claim because its raises a question

of law. See INA § 242(a)(2)(C), (D), 8 U.S.C. § 1252(a)(2)(C), (D).

       The BIA and the IJ did not err in concluding that Ruiz’s cocaine possession

conviction was a qualifying conviction under INA § 237(a)(2)(B). An alien may

be removed if he is convicted of “a violation of . . . any law or regulation of a

State, the United States, or a foreign country relating to a controlled substance,”

unless the alien’s sole offense is possession of 30 grams or less of marijuana for

personal use. INA § 237(a)(2)(B)(i), 8 U.S.C. § 1227(a)(2)(B)(i).



       1
        Because the BIA explicitly agreed with the IJ’s finding of removability, we review the
decisions of both the BIA and the IJ. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir.
2010). We defer to the BIA’s interpretation of a statute if it is reasonable and does not contradict
Congress’s clear intent. Quinchia v. U.S. Att’y Gen., 552 F.3d 1255, 1258 (11th Cir. 2008).
                                                     2
              Case: 14-11032     Date Filed: 04/08/2015    Page: 3 of 4


      At his removal hearing, Ruiz admitted that he was convicted of possessing

cocaine under Florida Statutes § 893.13(6)(a), which prohibits an individual from

possession a controlled substance, including cocaine, unless obtained under a valid

prescription. See Fla. Stat. § 893.13(6)(a). Cocaine is a controlled substance

under federal law. See 21 U.S.C. § 812 (listing cocaine and other extracts from

coca leaves as a Schedule II controlled substance). Thus, possession of cocaine in

violation of Florida Statutes § 893.13(6)(a) qualifies as an offense “relating to a

controlled substance,” within the meaning of INA § 237(a)(2)(B).

      Ruiz argues that because he possessed only a small amount of cocaine, his

Florida cocaine possession conviction is analogous to a federal misdemeanor.

However, INA § 237(a)(2)(B) plainly and unambiguously applies to all offenses

relating to a controlled substance, other than the marijuana offenses specifically

excluded, regardless of whether they are misdemeanors or felonies. It is

unnecessary for the BIA to look for an analogous federal offense and apply the

categorical approach, as Ruiz suggests. Cf. Moncrieffe v. Holder, __ U.S. __, __,

133 S. Ct. 1678, 1684-87 (2013) (employing the categorical approach to determine

whether state marijuana possession conviction was an “aggravated felony” under

INA § 237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii)).

      Ruiz contends that the exclusion of minor marijuana offenses should be read

also to exclude similarly minor cocaine offenses. When Congress enumerates


                                              3
                 Case: 14-11032       Date Filed: 04/08/2015        Page: 4 of 4


specific exceptions, however, we infer “that Congress considered the issue of

exceptions and . . . limited the statute to the ones set forth” and are not free to read

additional exceptions into the statute. Lin v. U.S. Att’y Gen., 681 F.3d 1236, 1240

(11th Cir. 2012) (quotation marks omitted). Thus, neither we nor the BIA may

construe INA § 237(a)(2)(B) to exclude Ruiz’s cocaine possession conviction as a

removable offense.

       For these reasons, the BIA and the IJ did not err in determining that Ruiz’s

cocaine possession conviction was for an offense “relating to a controlled

substance” under INA § 237(a)(2)(B)(i), 8 U.S.C. § 1227(a)(2)(B)(i).2

       PETITION DENIED.




       2
        Ruiz does not challenge the IJ’s denial of his request for a waiver of removability
pursuant to INA § 212(h), 8 U.S.C. § 1182(h), except for a statement in the conclusion of his
appeal brief that he is eligible for such a waiver because his cocaine possession conviction is not
a felony under federal law. Because Ruiz makes only a passing reference to his waiver request,
he has abandoned this issue. See Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1352 (11th
Cir. 2009).
                                                     4